Name: Commission Regulation (EC) No 1029/96 of 7 June 1996 amending Regulation (EC) No 1162/95 laying down special detailed rules for the application of the system of import and export licences for cereals and rice
 Type: Regulation
 Subject Matter: trade policy;  tariff policy;  plant product;  taxation
 Date Published: nan

 Avis juridique important|31996R1029Commission Regulation (EC) No 1029/96 of 7 June 1996 amending Regulation (EC) No 1162/95 laying down special detailed rules for the application of the system of import and export licences for cereals and rice Official Journal L 137 , 08/06/1996 P. 0001 - 0002COMMISSION REGULATION (EC) No 1029/96 of 7 June 1996 amending Regulation (EC) No 1162/95 laying down special detailed rules for the application of the system of import and export licences for cereals and riceTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals (1), as last amended by Regulation (EC) No 923/96 (2), and in particular Articles 9 (2), 13 (11) and 16 (1) thereof,Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EC) No 3072/95 (4), and in particular Articles 10 (2), 14 (16) and 17 (11) thereof,Whereas Commission Regulation (EC) No 1162/95 (5), as last amended by Regulation (EC) No 285/96 (6), lays down detailed rules for the application of the system of imports and export licences for cereals and rice; whereas Article 7 (2a) limits the validity of licences to 30 days where no refund is fixed; whereas it should be specified that that provision only applies where there is neither a refund nor an export tax;Whereas the reflection period provided for in Article 7 (4) of Regulation (EC) No 1162/95 should also apply when an export tax is fixed; whereas this should be specified;Whereas the security of ECU 5 per tonne referred to in Article 10 (a) of Regulation (EC) No 1162/95 should only apply to export licences without a refund and without an export tax; whereas this should be specified;Whereas, therefore, Regulation (EC) No 1162/95 should be amended;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EC) No 1162/95 is hereby amended as follows:1. in Article 7:(a) paragraph 2a is replaced by the following:'2a. In cases where no refund or export tax have been fixed, export licences for the products referred to in Article 1 of Regulation (EEC) No 1766/92 and Article 1 of Regulation (EEC) No 1418/76 shall be valid 30 days from the day of issue within the meaning of Article 21 (1) of Regulation (EEC) No 3719/88.`;(b) paragraph 4 is replaced by the following:'4. Where this paragraph is specifically referred to when an export refund or an export tax on products listed in Article 1 (1) (a), (b) and (c) of Regulation (EEC) No 1766/92 and Article 1 (1) (a) of Regulation (EEC) No 1418/76 is fixed, export licence applications must be accompanied by a copy of a contract. The contract must come from an official body in the country of destination or an undertaking with its place of business in that country and must indicate a quantity covered by, and a delivery period not extending beyond, the term of validity of the licence. No export licences may have been issued previously for the contract under this Article. The Member State concerned shall verify that licence applications comply with the conditions laid down in this paragraph and shall notify the Commission on the day they are lodged of the quantity covered by licences which are admissible. The corresponding licences shall actually be issued only on the third working day following the day on which the applications are submitted, provided that no special measures are taken by the Commission before then.If applications for export licences as referred to in the first paragraph cover quantities in excess of those which may be committed for export and which are indicated in the regulation fixing the refund or tax in question, the Commission may fix a uniform percentage reduction in the quantities within two working days of submission of the applications. Licence applications may be withdrawn within two working days of the date of publication of the percentage reduction.Notwithstanding Article 9 of Regulation (EEC) No 3719/88, rights deriving from licences shall not be transferable.In the case of non-performance of the contract by the importing purchaser, the operator may export to a different country of destination but only against the export refund or export tax in force on the day on which applications for export licences to 'other third countries` were originally lodged. Where no export refund or export tax exists for 'other third countries` on the date of the original licence application, an ad hoc solution may be adopted, in accordance with the procedure laid down in Article 23 of Regulation (EEC) No 1766/92.`;2. Article 10 (a) is replaced by the following:'(a) ECU 1 per tonne in the case of import licences to which the fourth indent of Article 10 (4) of Regulation (EEC) No 1766/92 does not apply and of products covered by Regulation (EEC) No 1418/76 and ECU 5 per tonne in the case of export licences for which, on the day the application is submitted, no refund or export tax has been fixed or for which the export tax is not fixed in advance;`3. in Article 13:(a) the final indent of paragraph 1 (a) (ii) is replaced by the following:'the quantity by code broken down by destination where the refund or export tax varies by destination.`;(b) paragraph 1 (b) (ii) is replaced by the following:'(ii) of the quantities covered by licences issued but not used, and of the refund or the export tax by code`.Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 7 June 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 181, 1. 7. 1992, p. 21.(2) OJ No L 126, 24. 5. 1996, p. 37.(3) OJ No L 166, 25. 6. 1976, p. 1.(4) OJ No L 329, 30. 12. 1995, p. 18.(5) OJ No L 117, 24. 5. 1995, p. 2.(6) OJ No L 37, 15. 2. 1996, p. 18.